On May 9,1975 the court issued the following order:
Before Skelton, Judge, Presiding, Nichols and Bennett, Judges.
“This case comes before the court on plaintiff’s motion, filed February 27,1975, ‘under Rule 152 citing the U.S. Court of Claims' for fraud’ and for leave to file under Rule 152 *946by submitting one original and three copies because plaintiff asserts that he is a pauper. Plaintiff’s motion requests that it be examined by Judges in the court other than the panel which dismissed plaintiff’s petition by order of April 24, 1974, 204 Ct. Cl. 867, (which affirmed and adopted the recommended decision of Trial Judge Joseph V. Colaianni as the basis for its judgment) and has denied plaintiff’s various motions for rehearing, reconsideration and relief from judgment, and the motion has therefore been deemed as having been filed as a suggestion for reconsideration en b ane pursuant to Rule 7(d).
“The case has been considered by the seven active Judges of the court as to plaintiff’s suggestion for reconsideration en bane, which suggestion is denied. In this consideration the court finds that statements of plaintiff in the motion of February 27, 1975, are abusive, scurrilous, unfounded and unwarranted and that any belief or information received by the plaintiff or others to the effect that the recommended decision and opinion filed by Trial Judge Joseph Y. Colaianni in this case was not formulated or written by him or that the case has not been decided solely upon the evidence presented to the trial judge and the court is completely without foundation.
“The case having been further considered, without oral argument, by the panel listed above, as to the aspects of the plaintiff’s motion of February 27, 1975, set forth as having been filed under Rule 152,
“it is ordered that plaintiff’s said motion be and the same is denied.”